Exhibit 10.8

[EXECUTION COPY]

THIS ESOP NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATIONS OR AN EXEMPTION
THEREFROM.

ESOP NOTE

$250,000,000.00

April 1, 2007
Chicago, Illinois

 

FOR VALUE RECEIVED, the undersigned, GREATBANC TRUST COMPANY, not in its
individual or corporate capacity, but solely in its capacity as Trustee of the
Tribune Employee Stock Ownership Trust (the “Trust”), which implements and forms
a part of the Tribune Employee Stock Ownership Plan (the “Plan”), hereby
promises, on behalf of the Trust, to pay, in lawful money of the United States
of America and in immediately available funds, to the order of Tribune Company,
a Delaware corporation (the “Company”), at the principal offices of the Company
in Chicago, Illinois, or at such other place as the Company shall designate in
writing, the aggregate principal amount of Two Hundred Fifty Million Dollars
($250,000,000.00) or, if less, the aggregate unpaid principal amount of the Loan
Proceeds, as defined in the ESOP Loan Agreement of even date herewith, between
the Company and the Trust (the “ESOP Loan Agreement”), with interest thereon at
the rate of 5.01% per annum, compounded annually, on or before April 1, 2037, as
hereinafter provided.

This ESOP Note is issued pursuant to Section 2.3 of the ESOP Loan Agreement,
which ESOP Loan Agreement is incorporated herein in its entirety. All
capitalized terms used herein, unless otherwise defined, shall have the meanings
ascribed to them in the ESOP Loan Agreement. Reference is hereby made to the
ESOP Loan Agreement for the terms and conditions under which the extension of
credit evidenced hereby was made, and under which amounts due hereunder may be
prepaid, accelerated or in default. This ESOP Note is secured under the terms of
a Pledge Agreement of even date herewith between the Company and the Trust, and
the Company is entitled to the benefits of the security described therein.

Subject to the provisions of the ESOP Loan Agreement, the principal amount of
the indebtedness evidenced hereby shall be payable in annual installments
described on the amortization schedule set forth on Schedule 1 hereto, and
interest on such principal amount shall be paid annually in arrears (with the
first such installment payment being payable on the first anniversary hereof and
subsequent installments being payable on succeeding anniversary dates).

This ESOP Note shall be construed under the laws of the State of Illinois to the
extent not preempted by federal law.

This ESOP Note may not be assigned by the Company, other than or by operation of
law, without the prior express written consent of the undersigned or any
successor trustee under the Trust.

The obligation evidenced by this ESOP Note is, and is intended to be, an “exempt
loan” within the meaning of Section 4975(d)(3) of the Internal Revenue Code of
1986, as amended (the


--------------------------------------------------------------------------------


“Code”), and Section 408(b)(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”). Accordingly, repayment of principal and interest is
restricted and, except as otherwise allowed by said Sections 4975(d)(3) of the
Code and 408(b)(3) of ERISA, shall be made only from: (i) employer contributions
made to the Trust to repay such loan and earnings attributable to the investment
of such contributions; and (ii) any dividends, earnings or distributions on the
employer securities acquired with the Loan Proceeds and held by the Trust. The
Company or any subsequent holder of this ESOP Note shall have no recourse
whatsoever to any other assets of the Plan or the Trust for repayment except to
the extent expressly permitted by the Pledge Agreement. Further, if any
provision of this ESOP Note conflicts with the requirements for loans set forth
in Section 4975(d)(3) of the Code and Section 408(b)(3) of ERISA, or in any
valid regulations issued thereunder, such provisions shall be enforceable only
to the extent permitted by such statutes and regulations. Wherever possible,
each provision of this ESOP Note shall be interpreted in such manner as to be
effective and valid under such statutes or regulations issued thereunder, but if
any such provisions of this ESOP Note shall be prohibited by or invalid under
such statutes or regulations, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this ESOP Note.

GREATBANC TRUST COMPANY, not in its individual or corporate capacity, but solely
as Trustee of the Tribune Employee Stock Ownership Trust

 

 

 

By:

/s/ Marilyn H. Marchetti

 

Name:

Marilyn H. Marchetti

 

Title:

Senior Vice President

 

 

 

 

2


--------------------------------------------------------------------------------